Exhibit No. 4.1 NUMBER * 01 * SHARES * 33,000 * FIRST SECURITY GROUP, INC. INCORPORATED UNDER THE LAWS OF THE STATE OF TENNESSEE Transfer of this stock is restricted in accordance with conditions printed on the reverse of this certificate. THIS CERTIFIES THAT UNITED STATES DEPARTMENT OF THE TREASURY is the owner of THIRTY-THREE THOUSAND SHARES of FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A, OF FIRST SECURITY GROUP, INC. (hereinafter called the "Company").The Company will furnish the shareholder information regarding the designations, relative rights, preferences and limitations applicable to each class and the variations in rights, preferences and limitations determined for each series of stock issued by the Company (and the authority of the Board of Directors to determine variations for future series), without charge, upon receipt of a written request. IN WITNESS WHEREOF, the Company has caused this Certificate to be signed by its duly authorized officers and its corporate seal to be hereunto affixed. Date:January 9, 2009. [SEAL] William L. Lusk, Jr. Rodger B. Holley Secretary Chief Executive Officer UST Sequence Number: 374 THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS, DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY. THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
